               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

RONALD HUCK and PEGGY HUCK,
individually and on behalf of all those
similarly situated,
      Plaintiffs,
                                                       Civil Action No.
                       v.
                                                      1:19-cv-03336-SDG
PHILADELPHIA CONSOLIDATED
HOLDING CORPORATION d/b/a
PHILADELPHIA INSURANCE COMPANIES,
and PHILADELPHIA INDEMNITY
INSURANCE COMPANY,
      Defendants.

                                    ORDER

     This matter is before the Court on Defendants Philadelphia Consolidated

Holding Corporation d/b/a Philadelphia Insurance Companies and Philadelphia

Indemnity Insurance Company’s motion to dismiss Plaintiffs Ronald and Peggy

Huck’s Complaint [ECF 3]. For the reasons stated below, Defendants’ motion is

GRANTED and Plaintiffs’ Complaint is DISMISSED WITHOUT PREJUDICE.
I.         BACKGROUND

           The following facts are treated as true for purposes of this motion. 1 Plaintiffs

are the owners of the real property located on Falmouth Court S.E., Smyrna,

Georgia. 2 On January 7, 2014, Plaintiffs’ home suffered water and other damage. 3

Plaintiffs reported the damage to Defendants, claiming their home was covered by

commercial insurance policy number PHPK996169 (the “Policy”). 4 The policy was

issued       by    Philadelphia    Indemnity     Insurance    Company       (“Philadelphia

Indemnity”) and lists two named insureds: Ivy Walk at Vinings Neighborhood

Association, Inc. and Ivy Walk at Vinings Condominium Association, Inc.

(collectively, the “Associations”). 5 Plaintiffs allege Philadelphia Consolidated

Holding Corporation (“Philadelphia Holding”) may be involved as the parent of

Philadelphia Indemnity. 6 Defendants accepted Plaintiffs’ claim and paid certain




1    Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 (11th Cir. 1999) (“At the motion
     to dismiss stage, all well-pleaded facts are accepted as true, and the reasonable
     inferences therefrom are construed in the light most favorable to the
     plaintiff.”).
2    ECF 1-2, ¶ 6.
3    Id. ¶ 2.
4    Id.
5    Id. at 32.
6    ECF 13, at 31.
costs to repair the home. 7 However, while Defendants authorized repairs to the

home, Plaintiffs allege the fair market value of their home diminished due to the

damage. 8

       On June 20, 2019, Plaintiffs filed their putative class action Complaint

against Defendants in the State Court of Cobb County, asserting claims for: breach

of contract (Count I), declaratory and injunctive relief (Count II), and attorney’s

fees (Count III). 9 Generally, Plaintiffs allege Defendants breached the Policy by

failing to assess or pay them for the diminished fair market value of their home

after the damage. 10 Plaintiffs also seek to represent a putative class of:

                 All individuals and entities formerly or currently insured
                 under insurance policies issued by Defendants that
                 provide coverage for their property located in the State
                 of Georgia who, within the period of six years preceding
                 the commencement of this action through the date of
                 class certification, presented first-party claims arising
                 from direct physical losses to their properties as a result
                 of water damage, mold damage, fire damage, foundation
                 damage and/or structural damage to their property but
                 for which Defendants failed to perform a diminished-
                 value assessment in connection with said claims. 11


7    ECF 1-2, ¶¶ 22–23.
8    Id. ¶¶ 24–26.
9    ECF 1, at 2.
10   ECF 1-2, ¶ 4.
11   Id. ¶ 28.
On July 23, 2019, Defendants timely removed the action to this Court based on

diversity jurisdiction. 12 On July 30, 2019, Defendants filed the instant motion to

dismiss. 13 Plaintiffs filed a response on August 27, 2019. 14 Defendants filed a reply

on September 24, 2019. 15

II.     LEGAL STANDARD

        Plaintiffs’ Complaint was originally filed in the Superior Court of Cobb

County and removed to this Court. “The pleading standard in Georgia [state

court] is lower than the standard applicable to a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6). Under Georgia law, fair notice of the nature of

the claim is all that is required, and the elements of most claims can be pled in

general terms. Pleading conclusions, rather than facts, may be sufficient to state a

claim for relief.” Ullah v. BAC Home Loans Serv. LP, 538 F. App’x 844, 846

(11th Cir. 2013) (citations omitted).

        Federal Rule of Civil Procedure 8(a)(2), conversely, requires a pleading to

contain a “short and plain statement of the claim showing that the pleader is




12    ECF 1, at 7–8.
13    ECF 3, at 2.
14    ECF 13.
15    ECF 15.
entitled to relief.” While this standard does not require “detailed factual

allegations,” the Supreme Court has held that “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action will not do.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)).

      To withstand a motion to dismiss for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Am.

Dental Ass’n v. Cigna Corp., 605 F. 3d 1283, 1289 (11th Cir. 2010) (quoting Twombly,

550 U.S. at 570). A complaint is plausible on its face when a plaintiff pleads

sufficient factual content for the court to draw the reasonable inference that the

defendant is liable for the conduct alleged. Id. (citing Twombly, 550 U.S. at 556).

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556

U.S. at 678. A complaint must also present sufficient facts to “‘raise a reasonable

expectation that discovery will reveal evidence’ of the claim.” Am. Dental Ass’n,

605 F.3d at 1289 (quoting Twombly, 550 U.S. at 556).

      At the motion to dismiss stage, “all well-pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable
to the plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1296

(11th Cir. 2011) (quoting Garfield v. NDC Health Corp., 466 F.3d 1255, 1261 (11th Cir.

2006)). This principle, however, does not apply to legal conclusions. Iqbal, 556 U.S.

at 678.

III.     DISCUSSION

         A.     Choice of Law

         “In diversity cases, the choice-of-law rules of the forum state determine

what law governs.” Interface Kanner, LLC v. JPMorgan Chase Bank, N.A., 704 F.3d

927, 932 (11th Cir. 2013). This includes the forum state’s own choice of law rules.

Ferguson v. Trans World Airlines, Inc., 135 F. Supp. 2d 1304, 1308 (N.D. Ga. 2000).

For contract cases, “Georgia follows the traditional rule of lex loci contractus.”

McGill v. Am. Trucking & Trans., Ins. Co., 77 F. Supp. 3d 1261, 1264 (N.D. Ga. 2015).

Pursuant to this doctrine, “contracts are governed by the law of the place where

they were ‘made,’ and an insurance contract is ‘made’ where it was delivered.” Id.

Here, the Policy was “made” in Georgia because it was issued and delivered to the

Associations in that state. 16 The parties do not dispute the applicability of Georgia

law and neither has suggested that such an application would violate public policy




16     ECF 1-2, at 3, 8.
or be prejudicial to the interests of any state. Thus, the Court will apply Georgia

substantive law to Plaintiffs’ claims.

      B.     Defendants’ Motion to Dismiss

      Defendants move for the dismissal of Plaintiffs’ complaint on five grounds.

The Court will address each ground separately.

             i.     Plaintiffs Have Standing Under the Policy.

      Defendants contend Plaintiffs lack standing because they are not named as

parties in the Policy. Georgia law states that a “person who is not a party to a

contract, or an intended third-party beneficiary of a contract, lacks standing to

challenge or enforce a contract under Georgia law.” Haynes v. McCalla Raymer,

LLC, 793 F.3d 1246, 1251 (11th Cir. 2015) (citing Haldi v. Piedmont Nephrology Assocs.,

P.C., 283 Ga. App. 321, 322–23 (2007)). For contracts, Georgia authorizes first-party

and third-party standing. Defendants argue Plaintiffs cannot demonstrate either.

                    1.    The Court May Consider Extrinsic Evidence Submitted
                          by Plaintiffs.

      As a threshold matter, to resolve the standing inquiry here the Court must

look to documents outside the four corners of the Complaint. It is undisputed that

neither Plaintiffs’ names nor physical address appear in the Policy. Plaintiffs

instead point to certain Conditions, Covenants and Restrictions (“CCRs”) and a
security deed they claim list their address, by lot number, as demonstrating their

coverage under the Policy.

        As a general rule, on a motion to dismiss, if “matters outside the pleadings

are presented to and not excluded by the court, the motion must be treated as one

for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d). See also Day v. Taylor,

400 F.3d 1272, 1275–76 (11th Cir. 2005) (“The district court generally must convert

a motion to dismiss into a motion for summary judgment if it considers materials

outside the complaint.”). The Eleventh Circuit recognizes three exceptions to this

rule.

              First, conversion will not occur if the court properly takes
              judicial notice of attached exhibits. Second, a document
              attached to the pleadings as an exhibit may be
              considered if it is central to the plaintiff’s claim and the
              authenticity of the document is not challenged. Third, the
              conversion is harmless and does not require notice if the
              parties, inter alia, made all arguments and submitted all
              the documents they would have even with sufficient
              notice.

Adamson v. Poorter, No. 06-15941, 2007 WL 2900576, at *2 (11th Cir. Oct. 4, 2007)

(citations omitted).

        The Court may take judicial notice of the CCRs and security deed because

they are public documents. These documents were publicly filed, recorded, and

notarized. As such, they are “capable of accurate and ready determination by
resort to sources whose accuracy cannot reasonably be questioned.” Bryant, 187

F.3d at 1280 (quoting Fed. R. Evid. 201(b)). This Court has held that “public records,

such as recorded security deeds, are among the permissible facts that a district

court may consider on a motion to dismiss, without converting the motion to one

for summary judgment.” Annen v. Fed. Nat’l Mortg. Ass’n, No. 1:16-cv-02177-SCJ-

AJB, 2016 WL 11567870, at *3 (N.D. Ga. Nov. 16, 2016), report and recommendation

adopted, No. 1:16-cv-2177-SCJ, 2016 WL 11567820 (N.D. Ga. Dec. 9, 2016).

See also Hadley v. Bank of Am., N.A., No. 1:17-cv-1522-TWT-LTW, 2018 WL 4656426,

at *19 (N.D. Ga. Aug. 27, 2018), report and recommendation adopted, No. 1:17-cv-1522-

TWT, 2018 WL 4636629 (N.D. Ga. Sept. 26, 2018) (“This Court, however, takes

judicial notice of Plaintiffs’ Security Deed filed in Cherokee County.”); Kareem v.

Ten-X, LLC, No. 1:18-cv-0160-ELR-JSA, 2018 WL 3702461, at *3 (N.D. Ga. Apr. 27,

2018), report and recommendation adopted, No. 1:18-cv-00160-ELR, 2018 WL 3702436

(N.D. Ga. July 18, 2018) (taking judicial notice of certain documents related to real

property, including security deed); Ricketts v. Bank of Am., N.A., No. 1:12-cv-04034-

RWS, 2013 WL 3191077, at *1 n.1 (N.D. Ga. June 21, 2013) (“The court may take

judicial notice of public records not attached to the Complaint, including in this

case the Security Deed, when considering a motion to dismiss.”).
           Additionally, the Court may consider the CCRs and security deed because

they are central to Plaintiffs’ claims and neither party has questioned their

authenticity. 17 These documents establish the parties’ relationship, govern which

parcels of land are insured, and delineate the parties’ responsibilities and

obligations. 18 Indeed, these documents are at the core of Plaintiffs’ claims.

Maxcess, Inc. v. Lucent Techs., Inc., 433 F.3d 1337, 1344 n.3 (11th Cir. 2005)

(“[A] document outside the four corners of the complaint may still be considered

if it is central to the plaintiff’s claims and is undisputed in terms of its

authenticity.”); SFM Holdings, Ltd. v. Banc of Am. Sec., LLC, 600 F.3d 1334, 1337

(11th Cir. 2010) (citing Maxcess, Inc., 433 F.3d at 1340 n.3) (“We have previously

held that such relationship-forming contracts are central to a plaintiff’s claim.”).

           Therefore, since the CCRs and security deed are public documents and

central to Plaintiffs’ claims, the Court may consider them without converting the

motion to dismiss into a motion for summary judgment.




17   ECF 13-1, at 8, 15.
18   Id.
                      2.   Plaintiffs Do Not Have First Party Standing Under the
                           Policy.

        To have first party standing under a contract in Georgia, the claim must be

“brought in the name of the party in whom the legal interest in the contract is

vested.” O.C.G.A. § 9-2-20(a). See also Breus v. McGriff, 202 Ga. App. 216, 216 (1991)

(“[S]trangers to the assignment contract . . . have no standing to challenge its

validity.”). This means that “one not in privity of contract with another lacks

standing to assert any claims arising from violations of the contract.” Dominic v.

Eurocar Classics, 310 Ga. App. 825, 828 (2011). See also Wirth v. Cach, LLC, 300 Ga.

App. 488, 489 (2009) (“The doctrine of privity of contract requires that only parties

to a contract may bring suit to enforce it.”).

        It is undisputed that Plaintiffs are not named parties in the Policy. 19

Moreover, the Complaint contains no allegations that Plaintiffs are in privity with

either of the named insureds.

        Plaintiffs, nonetheless, assert they have first party standing because they

have “a substantial economic interest in their own home and personal property

therein, both of which are the subject of the Policy.” 20 This argument misinterprets




19   Id. at 32.
20   ECF 13, at 11.
the meaning of a “legal interest in the contract” under the Georgia statute.

According to Georgia case law, parties with a legal interest in the contract are the

named parties and those in privity with them. Dominic, 310 Ga. App. at 828.

Plaintiffs are neither. They are not named parties in the Policy. Nor are they in

privity with the named insureds—the Associations—as there is no indication that

Plaintiffs have been expressly assigned a written contractual right to collect

payments or sue to enforce a right. See Level One Contact, Inc. v. BJL Enters., LLC,

305 Ga. App. 78, 80 (2010). Thus, Plaintiffs do not have first party standing.

                   3.     Plaintiffs Do Have Third-Party Standing Under the
                          Policy.

      Georgia law permits third-party beneficiaries to assert claims under a

contract. O.C.G.A. § 9-2-20(b) (“The beneficiary of a contract made between other

parties for his benefit may maintain an action against the promisor on the

contract.”). Third-party beneficiary status “depends upon the intention of the

contracting parties to benefit the third party, and this intention is determined by a

construction of the contract as a whole.” Am. Fletcher Mortg. Co. v. First Am. Inv.

Corp., 463 F. Supp. 186, 195 (N.D. Ga. 1978). Put another way, “[a] third-party

beneficiary contract is one in which the promisor engages to the promisee to

render some performance to a third person.” Dominic, 310 Ga. App. at 828. To

obtain this status, the contracting parties must demonstrate in the contract itself
their intention to benefit the third party. Id. (“A third party has standing to enforce

that type of contract if it clearly appears from the contract that it was intended for

his benefit; the mere fact that he would benefit from performance of the contract

is insufficient.”). There is no requirement, however, “that the third-party

beneficiary be specifically named in the contract.” CDP Event Servs., Inc. v.

Atcheson, 289 Ga. App. 183, 184 (2008). See also Estate of Pitts v. City of Atlanta,

312 Ga. App. 599, 603 (2011); Marvel Enters. v. World Wrestling Fed’n Entm’t, 271 Ga.

App. 607, 615 (2005). If the contract is silent regarding the “intent to confer a benefit

upon a plaintiff, the plaintiff may not recover as a third-party beneficiary to the

contract.” Boller v. Robert W. Woodruff Arts Ctr., Inc., 311 Ga. App. 693, 698 (2011).

      In Auto Owners Insurance Company v. Southwest Nut Company, the plaintiff

insurance company—the insurer of a warehouse—attempted to sue the

warehouse’s tenant and a second insurance company pursuant to an insurance

agreement between the two after a fire at a warehouse. 564 F. App’x 1002, 1004

(11th Cir. 2014). The Eleventh Circuit held that the plaintiff could not maintain a

direct suit against the tenant and the second insurance company because the

plaintiff insurance company was not an intended beneficiary of the agreement

between the tenant and the second insurance company. Id. The Eleventh Circuit

drew a distinction between “intended beneficiaries and incidental beneficiaries,”
and held that “[a] plaintiff is not a third-party beneficiary if a policy only

incidentally covers his property.” Id. at 1005. The court found that, while the

insurance contract “may occasionally provide coverage for property actually

owned by another individual,” the policy at issue was instead “intended to protect

the insured . . . and not a third party.” Id.

       Here, the parties agree that Plaintiffs’ names are not listed in the Policy.

However, unlike Auto Owners, the record demonstrates the intent of the

Associations and insurers to benefit Plaintiffs. They are intended—not

incidental—beneficiaries because their real property is covered by the Policy. 21

In the “Locations Schedule” subsection of the Policy, the address “191-194

Falmouth Ct., Smyrna, GA 30080” is listed as “Bldg. No. 0005” and is a covered

property. 22 The security deed lists Plaintiffs as the owners of the real property

located on Falmouth Court in Smyrna, Georgia.” 23 The attachment to the security

deed, entitled “Legal Description,” states Plaintiffs’ property is “ALL THAT

TRACT OR PARCEL OF LAND LAYING . . . BEING LOT 192, OF BUILDING




21   ECF 13-1, at 7.
22   ECF 1-2, at 30.
23   ECF 13-1, at 14.
UNIT 22, IVY WALK AT VININGS.” 24 Since Plaintiffs are the owners of “Lot 192,”

which is within the “191-194 Falmouth Ct.” designation, Plaintiffs’ home is a

covered property under the Policy.

           Moreover, Article VII of the CCRs details the insurance coverage provided

by the Policy. 25 This subsection states that the Associations’ “Board is hereby

authorized to . . . purchase such insurance coverage for the benefit of the Association

and the Owners.” 26 The CCRs define an “Owner” as “the record owner, whether

one or more Persons, of the fee simple title to any Unit located within the

Community.” 27 As stated above, the security deed lists Plaintiffs as the fee simple

owners of the real property located on Falmouth Court in Smyrna, Georgia, which

is legally described as being “LOT 192, OF BUILDING UNIT 22, IVY WALK AT

VININGS.” Since Plaintiffs are record owners, the Associations purchased the

insurance from Philadelphia Indemnity for Plaintiffs’ benefit. Thus, viewing the

Policy, CCRs, and security deed in tandem, the Court is satisfied that Plaintiffs

have third-party standing to maintain this suit.




24   Id. at 16.
25   Id.
26   ECF 13-1, at 14 (emphasis added).
27   Id. at 10.
              ii.     Plaintiffs Have Not Sufficiently Pled a Claim for Breach of
                      Contract.

       Defendants also seek dismissal because Plaintiffs “do not cite any specific

provision of the Policy that they claim Defendants breached.” 28 In Georgia, “[t]he

essential elements of a breach of contract claim are (1) a valid contract; (2) material

breach of its terms; and (3) damages arising therefrom.” Brooks v. Branch Banking

& Tr. Co., 107 F. Supp. 3d 1290, 1295 (N.D. Ga. 2015). A plaintiff is prohibited from

only generally asserting “a breach of contract, without identifying any provisions

or any specific agreements that were breached, nor excerpting any relevant

portions of an agreement. Estate of Bass v. Regions Bank, Inc., Nos. 17-13048, 18-

12917, 2020 WL 284094, at *4 (11th Cir. 2020). This rule has been applied to

insurance contracts. Allstate Ins. Co. v. ADT, LLC, No. 1:15-cv-517-WSD, 2015 WL

5737371, at *7 (N.D. Ga. Sept. 30, 2015) (“Plaintiff does not identify what contract

provision was allegedly breached, and for this reason, Plaintiff’s Complaint, as

currently pled, fails to state a claim for breach of contract and is required to be

dismissed.”).

       The Court agrees that Plaintiffs’ vague allegations of breach are insufficient

to state a claim. As an example, Plaintiffs simply conclude that “[b]y failing to



28   ECF 3-1, at 9.
account for diminution in value . . . and/or by failing to pay Plaintiffs and Class

members the diminution in value of their property, Defendants breached their

contracts.” 29 While Plaintiffs attach the entirety of the Policy to the Complaint, they

do not indicate which provision of the over 200-page document required

Defendants to account for and pay Plaintiffs for the diminution in value of their

property. While Plaintiffs are not required to quote from the Policy, they must do

more to provide Defendants with adequate notice of the alleged breach; the Policy

itself contains a plethora of coverage provisions, forms, exclusions, and

endorsements, any of which could, theoretically, saddle Defendants with liability.

       Seemingly acknowledging this omission, for the first time in their response

brief Plaintiffs allege Defendants breached the Policy’s UltimateCover’s Property

Coverage Part Declarations, UltimateCover’s Form Schedule, and several

provisions within the specific Property Coverage Form. 30 Plaintiffs’ brief cites page

numbers, paragraphs, and quotes the relevant provisions of the Policy on which

they purport to rely on. 31 However, “[i]t is well-settled that a plaintiff may not




29   ECF 1-2, ¶ 38.
30   ECF 13, at 21.
31   Id. at 20-21.
amend its complaint by raising arguments for the first time in its response” to a

motion to dismiss. Allstate, 2015 WL 5737371, at *7.

       Plaintiffs’ request for the Court to adopt a relaxed pleading standard

permitting them to state a plausible claim by merely referencing and attaching the

contract is unpersuasive. 32 Plaintiffs point to this Court’s decisions in Intellicig USA

LLC v. CN Creative Ltd., NO. 1-15-cv-01832-AT, 2016 WL 5402242 (N.D. Ga. 2016)

and Hadley v. Bank of Am., N.A., No. 1:17-cv-1522-TWT-LTW, 2018 WL 4656426

(N.D. Ga. Aug. 27, 2018), report and recommendation adopted, No. 1:17-cv-1522-TWT,

2018 WL 4636629 (N.D. Ga. Sept. 26, 2018). Each decision is distinguishable and

not as broadly applicable as Plaintiffs argue. For example, the plaintiff’s

allegations in Intellicig contained far more specific factual detail than the vague

assertions found in Plaintiffs’ Complaint. Intellicig, 2016 WL 5402242, at *4–5.

Hadley also fails to move the needle, as that case dealt with the leniency afforded

to a pro se litigant in complying with federal pleading requirements. Hadley, 2018

WL 4656426, at *19.

       Accordingly, Plaintiffs’ breach of contract claim must be dismissed.

However, since Plaintiffs may be able to state a plausible claim for breach of




32   ECF 13.
contract by specifically alleging the provisions on which they rely, the claim is

dismissed without prejudice and Plaintiffs will be permitted to file an Amended

Complaint in conformity with this Order.

              iii.     Plaintiffs’ Complaint Does Not Adequately Address the
                       Contractual Limitations Period in the Policy.

       Defendants also seek dismissal because Plaintiffs’ claim is allegedly barred

by the contractual limitations period of the Policy. 33 Defendants point to a

provision in the “Commercial Property Conditions” section, which states: “No one

may bring a legal action against us under this Coverage Party unless . . . [t]he

action is brought within 2 years after the damage on which the direct physical loss

or damage occurred.” 34 Plaintiffs allege their home was damaged on January 7,

2014, but did not bring this action until June 20, 2019, clearly exceeding this two-

year limitation.

       In their response brief, for the first time, Plaintiffs contend their home was

covered by the Policy’s “UltimateCover” provision, not the commercial property

provision, and that the former provision is not subject to the two-year limitations

period. 35 This highlights the failure of Plaintiffs’ Complaint to specifically allege


33   ECF 3-1, at 11.
34   ECF 1-2, at 142.
35   ECF 13, at 23.
which provision of the Policy Defendants breached. While Plaintiffs liberally cite

and refer to the “UltimateCover” provision in their response, Plaintiffs cannot

amend their Complaint in this manner. Allstate, 2015 WL 5737371, at *7. Plaintiffs

will have an opportunity to file an Amended Complaint to clarify this issue.

              iv.       Plaintiffs’ Cause of Action for Declaratory and Injunctive
                        Relief (Count II) Is Not an Independent Claim.

       Defendants seek dismissal of Plaintiffs’ request for declaratory and

injunctive claims (Count II) because “those claims are derivative of their breach of

contract claim and thus must be dismissed if the breach of contract claim fails.” 36

Declaratory and injunctive relief is not a stand-alone, independent cause of action.

Alabama v. U.S. Army Corps of Eng’rs, 424 F.3d 1117, 1127 (11th Cir. 2005)

(“Any motion or suit for either a preliminary or permanent injunction must be

based upon a cause of action.”); Espinoza v. Countrywide Home Loans Servicing, L.P.,

No. 14-20756-CIV, 2014 WL 3845795, at *7 (S.D. Fla. Aug. 5, 2014) (“[S]tandalone

counts for injunctive relief are improper.”). Injunctive relief is available only after

a plaintiff articulates “a basis for relief that would withstand scrutiny under

Fed. R. Civ. P. 12(b)(6).” U.S. Army Corps of Eng’rs, 424 F.3d at 1127 (quoting Klay v.

United Healthgroup, Inc. 376 F.3d 1092, 1097 (11th Cir. 2004)). If a plaintiff does not



36   ECF 3, at 8 n.5.
show “the violation of the [independent] right asserted in his complaint,” then the

plaintiff “is not entitled to any relief, injunctive or otherwise.” Id.

       The Court agrees that Plaintiffs’ claim for declaratory and injunctive relief

is derivative of their breach of contract claim. For the reasons discussed above, the

breach of contract claim must be dismissed. Accordingly, Plaintiffs’ entitlement to

declaratory and injunctive relief also fails.

              v.       Plaintiffs’ Complaint Does Not Adequately Allege an
                       Agency Relationship.

       Defendants also seek the dismissal of all claims alleged solely against

Philadelphia Consolidated because it “did not issue the Policy Plaintiffs contend

was breached” and it “cannot breach a contract to which it is not a party and under

which it therefore had no obligation to perform.” 37 Under Georgia law, “[i]t is

axiomatic that a person who is not a party to a contract is not bound by its terms.”

Phillips v. Ocwen Loan Servicing, LLC, 92 F. Supp. 3d 1255, 1267 (N.D. Ga. 2015)

(citing Kaesemeyer v. Angiogenix, Inc., 278 Ga. App. 434, 437 (2006)).

See also Gondolier Pizza Int’l, Inc. v. CRT Too, LLC, No. 1:08-cv-01986-JEC, 2009 WL

3152183, at *11 (N.D. Ga. Sept. 29, 2009) (“[T]he general rule is that one who does

not sign a contract is not bound by the contract’s terms.”).



37   ECF 3-1, at 15.
       The Policy was executed by Philadelphia Indemnity Insurance Company

and the Associations. 38 Philadelphia Consolidated is not a named party. Plaintiffs

concede as much, but nonetheless assert that Philadelphia Consolidated is

“properly named in this action under, inter alia, theories of agency, joint venture,

and/or alter ego.” 39

       This argument fails. The Complaint is devoid of any specific facts

demonstrating an agency relationship between Philadelphia Consolidated and

Philadelphia Indemnity. Plaintiffs simply rely on their single, conclusory

statement to establish the relationship. This is insufficient at the motion to dismiss

stage. Iqbal, 556 U.S. at 678 (“[T]he tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions.

Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”).

       Not does Plaintiffs’ citation to the Policy’s cover letter, attached to the

Complaint, automatically imbue Philadelphia Consolidated with an agency

relationship. This letter does not contain any factual statements regarding the




38   ECF 1-2, at 28.
39   ECF 13, at 29.
relationship between Philadelphia Indemnity and Philadelphia Consolidated.40

Thus, Plaintiffs’ claims against Philadelphia Consolidated must be dismissed.

Plaintiffs will be permitted an opportunity to plead specific facts supporting an

agency or alter ego relationship.

IV.     CONCLUSION

        Defendants’ motion to dismiss [ECF 3] is GRANTED. Plaintiffs’ Complaint

is DISMISSED WITHOUT PREJUDICE. Plaintiffs shall be permitted to file an

Amended Complaint within 14 days of the entry of this Order. Within 21 days

after being served with the Amended Complaint, Defendants shall file a response.

If Defendants respond by answering, discovery shall commence 30 days thereafter

and the parties shall file their initial disclosures and a revised joint proposed

preliminary report and discovery plan 14 days after the filing of the answer.

        SO ORDERED this the 19th day of March 2020.




                                                    Steven D. Grimberg
                                              United States District Court Judge




40    ECF 13, at 29–30.
